Undercofler, Justice.
This appeal is from the denial of appellant’s motion to set aside an uncontested divorce decree based on the ground of cruel treatment. Appellant contends that the trial court erred because (1) the decree was entered before a summons was issued, (2) the appellant was not notified of the final trial date, (3) the decree was entered prior to the trial term, and (4) the petition does not meet the statutory requirements for divorce.
After a hearing, the trial court found as a matter of fact that: (Í) the appellant had acknowledged due and legal service of ' a copy of the petition for divorce and waived all other service, process, copy, copy process and notice prior to the filing of the petition on that same day and (2) the appellant was represented by counsel who was fully and adequately notified of the date of the final divorce trial. There is no transcript of evidence in this case. It appears from the record that the petition and acknowledgement of service were filed on December 4, 1969. No defensive pleadings were filed and the final divorce decree was entered on January 7, 1970. Held:
We find no error in the trial court’s judgment. Jones v. Jones, 209 Ga. 861 (76 SE2d 801); Ga. L. 1966, pp. 609, 653; 1967, pp. 226, 245 (Code Ann. § 81A-140 (a)); Ga. L. 1802, Cobb, 223; 1946, pp. 90, 91; 1967, p. 761 (Code Ann. § 30-105); Ga. L. 1966, pp. 609, 662; 1967, pp. 226, 239, 240 (Code Ann. § 81A-160 (d)); Ga. L. 1895, p. 46; 1958, p. 315; 1967, pp. 226, 246 (Code Ann. § 30-113).

Judgment affirmed.


All the Justices concur.

Gilbert •& Carter, Fred A. Gilbert, for appellant.
Alexander, Vann •& Lilly, Frank T. Holt, for appellee.